United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     October 13, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-21079
                            Summary Calendar
                        _______________________

                     In The Matter Of: BAQAR SHAH

                                                           Debtor
_________________________________________________________________

                            MAHENDRA R MEHTA,

                                                                 Appellant,

                                  versus

                  KENNETH HARRIS, Chapter 7 Trustee;
            HOEHN/ANSELMO; ROLAND HOEHN; MARY PAT HOEHN;
           ROWENA ANSELMO; FREDDIE ANSELMO; LARRY BAILEY;
               MARY BAILEY; IRIS HENRY; BRINDA TURNER;
       WILLIAM BUENO; SAUL ECHEVARRIA; YESENIA ECHEVARRIA;
        LEROY JOHNSON, JR; MARTIN MORENO; MARIA ASCENCION;
          SETH GASKILL; THERESA GASKILL; SCOTT OSTERBERG;
      ANDREA OSTERBERG; WAUKEGAN CHURCH OF GOD; BRUCE HUGO;
             WILLIS OWENS; DONNA OWENS; KEVIN A WILLIAMS;
    MELISSA R WILLIAMS; KIMBERLY MCMILLON; WADDIOUS MCMILLON;
   EUN HOE LEE; BRYAN BAREIKA; KAREN BAREIKA; BERNICE WATKINS;
        WILLIE PETERSON; WILLIE PETERSON; MAXINE PETERSON;
                 LORENZO TUCKER; KIMBERLY ANN TUCKER,

                                                                 Appellees.


            Appeal from the United States District Court
                 for the Southern District of Texas
                       Docket No. 4:05-CV-2621


Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          Appellant Mahendra Mehta appeals the district court’s

dismissal of his appeal and imposition of sanctions for filing a

frivolous appeal.    Mehta appealed to the district court from a

bankruptcy court’s imposition of sanctions for filing a lawsuit

asserting claims owned by the bankruptcy estate in direct violation

of a court order.     He now argues that the district court has

jurisdiction to hear the appeal and that the court erred in

striking documents from the record.        Because we agree with the

district court that this appeal is frivolous, we AFFIRM.

                         I.   Background

          The history of Mehta’s abuse of the litigation process is

long and tortured.   The instant case arises out of Debtor Baqar

Shah’s 2001 petition for bankruptcy.    Mehta, a licensed attorney,

is a judgment creditor of the Debtor.      On January 9, 2003, Mehta

filed with the bankruptcy court an emergency motion to file a

lawsuit against the Debtor on behalf of the bankruptcy estate.   The

bankruptcy court heard Mehta’s motion on February 3, 2003, but,

prior to the hearing and unknown to the bankruptcy court and the

Trustee, Mehta filed a lawsuit in the Trustee’s name.      That same

day the bankruptcy court denied Mehta’s motion.         Despite this

order, Mehta continued to prosecute the action in the Trustee’s

name. The bankruptcy court granted the Trustee’s motion to dismiss

the lawsuit and ordered sanctions against Mehta based upon his

filing and continued prosecution of the lawsuit after the court



                                 2
denied him the authority to do so.      The bankruptcy court ordered

Mehta to pay approximately $53,000 in attorneys’ fees, pursuant to

11 U.S.C. § 1927 and the court’s inherent powers to deter the

wrongful conduct of vexatious litigants.       Mehta appealed the order

to the district court, which dismissed the appeal as frivolous and

imposed sanctions.   He now appeals to this court.

                           II.    Discussion

           This is just the latest in a series of frivolous filings

and appeals by Mehta.    See, e.g., In re Shah, 96 F.App’x. 943 (5th

Cir. 2004) (unpublished).        In this case, Mehta again shows an

inability to follow federal court orders.         The bankruptcy court

explicitly denied Mehta’s request to file a lawsuit on behalf of

the bankruptcy estate.    Nevertheless, Mehta filed the lawsuit and

continued its prosecution in direct violation of the bankruptcy

court’s order.

          The district court did not abuse its discretion in

dismissing Mehta’s appeal as frivolous. See In re Braniff Airways,

774 F.2d 1303, 1305 (5th Cir. 1985).     Mehta, the bankruptcy court,

and the district court are well aware of the lengthy record in this

case, and we will not reiterate the extent of Mehta’s vexatious use

of the judicial system.      The bankruptcy court’s imposition of

sanctions for Mehta’s violation of a federal court order was wholly

within its discretion, rendering Mehta’s appeal to the district




                                    3
court frivolous.    See In re McDonald, 264 F.3d 1140 (5th Cir. 2001)

(unpublished).

          Mehta     prolonged   the       course   of   this   litigation   by

appealing the district court’s equally proper dismissal of his

appeal to this court.       Mehta has pursued several unsuccessful

appeals to this court and has been warned by this court to desist

from burdening this court with frivolous appeals. See, e.g., Mehta

v. Havis (In re Shah), 2006 WL 2683386, at *1 n.2 (5th Cir. Sept.

29, 2006) (unpublished); In re Shah, 96 F.App’x 943 (5th Cir. 2004)

(unpublished).     We now hope to end his illegitimate campaign.

          It is ORDERED that we will accept no more notices of

appeal from Mehta in cases arising in or related to the underlying

Baqar Shah bankruptcy without a prior motion and order of this

court permitting appeal.

          AFFIRMED; SANCTIONS ORDERED.




                                      4